Title: To Benjamin Franklin from Jonathan Williams, Jr., 28 March 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes Mar. 28. 1782
I have received your Favour 23 Inst and perfectly agree in Opinion with you. I thank you very much for your kind Expressions of Friendship which I will always study to deserve. The Seeds you will before this have received, I hope in good Order.
I beg leave to introduce to your Notice my Friend Mr William Vernon of Boston. You will find him worthy of your Friendship & I request you will show him every mark of Civility, which will highly oblige Dear & hond sir Your dutifull & affectionate Kinsman
Jona Williams J
His Excellency Doctor Franklin.
  
Addressed: A Monsieur / Monsieur Franklin / en son Hotel / a Passy / prés Paris
Notation: J. Williams, Nantes March 28 1782.
